DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handles set forth in claim 3 must be shown or the feature(s) canceled from the claim(s).  Regarding claim 7, the drawings do not show a device that includes handles as set forth in claim 3 and further rigid material loops as set forth in claim 7.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Specification
The abstract of the disclosure is objected to because it uses legal language “means” in lines 5 and 6.  Correction is required.  See MPEP § 608.01(b).


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does 
	Regarding claim 3 the specification sets forth securing and adjusting means as a single type of elements, either loops page 6, handles page 7, ribbed members or teeth, page 7.  The specification does not set forth a device including both an “adjuster and “a fastener” as different elements such as loops and handles or handles and teeth.
	Regarding claim 7, the specification does not teach a device having separate grippers as set forth in claim 1, handles set forth in claim 3 and loops as set forth in claim 7

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 – “the center” line 3 and “the opposite end” line 12 lack antecedent basis.  It is unclear how the gripper can hold and release the opposite end in an adjustment position.
	Claim 2 – “the urethra” line 3 lacks antecedent basis.


	Claim 4 – “the releasable retention mechanism” line 3 and “the opposite side” lines 3-4 lack antecedent basis.

	Claim 5 – it is unclear if “a first end and second end” are the same or different than “a first and a second free end” as set forth in claim 1.  How is the elongate member different from the ring set forth in claim 1.  In line 5 “said end portions” and “the upper part” lines 7 and 8.  It is unclear if “the first end portion” line 7 and “the second end portion” line 7 are the same of different than “a first  and a second free end” set forth in claim 1.

	Claim 6 - “the center” line 4 and “the urethra” line 5 lack antecedent basis.

Claim 7 – “the external longitudinal portion” line 3, “the external longitudinal portion” lines 5-6, “the central portion” line 6, “the outer longitudinal surface” line 7, “the sleeve” line 8 and “the fingers” line 9 lack antecedent basis.

Claim 8 – in line 2, it is unclear which previously set forth end portions are being held by the adjuster.  In line 3 it is unclear what “respective lateral arch portion is being addressed”.  In line 13, “each loop” should be –each said loop--.  The phrase 
In line 2, “the releasable adjuster”, in line 3, “the upper portion” in line 4, “the outer face”, in lines 4-5 “the upper part”,  “the outer face” line 6, “the upper part” line 7 lack antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubalak et al(6,039,750, hereinafter Kubalak). 

Claim 1 - Kubalak teaches a constrictor ring shown in figure 1, for a penis including: a ring -12- having a first and a second free end, shown on the left and right side of figure 4, superimposed, as shown in figure 1, and having an external perimeter 
Claim 3 – Kubalak teaches a fastener in the manner of handles, elements -40-.
Claim 4 - wherein the adjuster comprises a releasable retainer, gel -40- located at each end, in which each end cooperates with the releasable retention mechanism of the opposite side, column 4 lines 13-21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent documents 5,954,631 and 2002/0033179 teach related adjustable penile constriction devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791